DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Claims 21-24 and 26-32 are withdrawn from consideration but have not been canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/3/22 is acknowledged.  The traversal is on the ground(s) (see page 8 of 6/3/22 remarks) that (1) the restriction was improper because the restriction requirement “attempts to identify species by reference to Applicants’ claims” and (2) “pages 3-5 of the Office Action defines the three purported “species” as follows: (a) Invention I: corresponding to claims 1-8 and 25, (b) Invention II: corresponding to claims 21-24; and (c) Invention III: corresponding to claims 25-32.” 

This is not found persuasive because these statements are inaccurate. See section 3 of the 5/13/22 restriction requirement, reproduced below: 

This application contains claims directed to the following patentably distinct species:
Species I: A device having:
an elongated gate structure… having a first end portion, a second end portion, and a third portion between the first end portion and the second end portion; 
the first conductive contact being disposed adjacent to the third portion; 
the second conductive contact being disposed adjacent to the first end portion; and 
wherein the second conductive contact overlaps with a greater number of the fin structures than the first conductive contact;

Species II: A device having:
a Vcc contact, a Vss contact, a bit-line (BL) contact, and a node contact that each extend in the first direction
wherein a dimension of the node contact is smaller than the dimension of the Vcc contact and the dimension of the BL contact in the second direction

Species III: A device having:
a first gate and a second gate each extending in a first direction, wherein a first gap separates the first gate from the second gate in the first direction;
wherein a second gap separates the Vcc contact and the first gate in a second direction perpendicular to the first direction, and 
wherein no segment of the Vcc contact overlaps with the first gap in the first direction; 
a Vss contact extending in the first direction and having a greater dimension than the first gap in the first direction;
wherein a third gap separates the Vss contact from the first gate in the second direction, 
wherein the Vss contact is disposed closer to the first gap than the Vcc contact is disposed to the first gap.


The above is evidence of the fact that the species were defined by the above-described distinguishing characteristics, and were not defined by claims (e.g. “species II: the device of claims 21-24”). For example, Applicants could have amended claim 21 to delete the two limitations listed above, and claim 21 would thus not have been in species II, because the species was defined by distinguishing characteristics. The species are thus static, and will not shift in scope. If the requirement had been defined by claims, then deleting these two limitations would not have removed the claim from the species, and the species would constantly shift in scope. 

This requirement for an election of species is proper, because such requirements may be made in this way. See MPEP 809.02(a), the relevant portion of which is reproduced below (see underlined portions):
Where restriction between species is appropriate… (B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct. 


Lastly, Applicants have admitted that the species are patentably distinct on page 9: “It should be noted that Applicants are not arguing whether the so-called ‘species’ are patentably distinct.”

For these reasons, the requirement for election of species is proper because the species have been properly identified by their distinguishing characteristics and the species are patentably distinct. Thus, the requirement for election of species is made FINAL. Claims 1-8 and 25 read on the elected species and will be examined. Claims 21-32 read on non-elected species and will be withdrawn from consideration. 

Allowable Subject Matter
Claim(s) 1-8 and 25 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 1, including:

the second conductive contact [Vss contact] has an inwardly tapered top view profile,
wherein the first dimension [length of Vcc contact] is less than the third dimension [length of Vss contact], 
wherein the second dimension [width of Vcc contact] is greater than the fourth dimension [width of Vss contact],
the second conductive contact [Vss contact] overlaps with a greater number of the fin structures than the first conductive contact [Vcc contact]


The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819